Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions. 
CLAIM OBJECTIONS
The Office objects to claim 9 for having the following informality: the word “and” does not belong before the phrase “wherein the control paradigm identifies whether the active application is responsive to the matching user manipulable hand held input device or the detected control object,” and should therefore be deleted.
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
I.	MILLER AND IM TEACH CLAIMS 2–6, 9, AND 11–14.
Claims 2–6, 9, and 11–14 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2014/0132498 A1 (“Miller”) in view of U.S. Patent Application Publication No. 2013/0120249 A1 (“Im”).
Claim 2
Miller teaches:
A method performed by a gesture recognition and control system for controlling an electronic device, the method including:
As shown in FIG. 5, “a method 500 for learning remote control signals for controlling an external device is illustrated. Method 500 may be carried out by an entertainment system (e.g., entertainment system 102 of FIG. 1).” Miller ¶ 50. “Entertainment system 102 is one non-limiting example of computing system 700,” Miller ¶ 59 (referring FIG. 7), and therefore, all of the foregoing will be discussed together, and this rejection will refer entertainment system 102 and computing system 700 interchangeably.
capturing, in a three-dimensional (3D) sensor space, an image including a user manipulable hand-held input device and a body part of a user;
“Method 500 includes, at 502, receiving signal information indicating an infrared remote control signal observed by a depth camera . . . emitted from a native remote control device to an associated external device, such as display device 104, controlled by the native remote control.” Miller ¶ 50. Additionally, as shown in FIG. 7, “[d]epth camera 720 may include an infrared light 722 and a depth camera 724 (also referred to as an infrared light camera),” and are further “configured to acquire video of a scene including one or more human subjects” and “to process the acquired video to identify one or more postures and/or gestures of the user.” Miller ¶ 73.
finding an entry in a database of multiple user manipulable hand-held input devices that matches the image of the user manipulable hand-held input device, wherein each user manipulable hand-held input device, having an entry in the database, respectively generates one or more signals in response to performing one or more specific control manipulations;
At step 506, “upon receiving the signal information of the remote control signal, the entertainment system may communicate identifying characteristics of the remote control signal to a remote service. The remote service may use the identifying characteristics to lookup the objective [of the remote control signal] (e.g., change channel up).” Miller ¶ 51. 
determining a primary control mode of primarily controlling the electronic device using 3D gestures or using control manipulations directly from the user manipulable hand-held input device
Having learned the infrared signal from the native remote control and the signal’s corresponding objective, the entertainment system 102 is now able to perform method 200 for using a non-infrared emitting control device to control an external device. In particular, “the device command may be received from a skeletal modeling module at 210,” via the depth camera, and then “[t]he skeletal modeling module may be configured to recognize natural user input gestures physically performed by a user.” Miller ¶ 27. 
and controlling the electronic device using the determined primary control mode.
In response, “at 214, method 200 includes sending an instruction to the depth camera indicating the remote control signal to emit from the depth camera. The remote control signal may be configured to cause the external device to perform an action associated with the device command.” Miller ¶ 28.
Miller does not appear to explicitly disclose whether or not the primary control mode is “determined based on a predetermined priority level associated with the user manipulable hand-held input device.”
Im, however, teaches a method (FIG. 6) comprising:
capturing, in a three-dimensional (3D) sensor space, an image 
At step S210, “electronic device 100 recognizes a plurality of pointing means that can be used for controlling the electronic device 100 by using at least one sensing unit.” Im ¶ 107. “The sensing unit 140 can include a proximity sensor,” Im ¶ 59, and is thus three-dimensional within the meaning of claim 2.
including a user manipulable hand-held input device and a body part of a user;
“The sensing unit may include . . . a wired/wireless communication module for receiving a signal transmitted from the mouse, a camera for capturing an image of a motion of the particular body part of the user, and the like.” Im ¶ 87.
determining a primary control mode of primarily controlling the electronic device using 3D gestures or using control manipulations directly from the user manipulable hand-held input device, the primary control mode being determined based on a predetermined priority level associated with the user manipulable hand-held input device;
“Thereafter, the controller 180 determines whether to grant the authority to control the electronic device 100 to the plurality of recognized pointing means . . . according to predetermined priority levels (S220).” Im ¶ 108.
and controlling the electronic device using the determined primary control mode.
“Subsequently, the controller 180 displays a pointer that follows a movement of the pointing means having the authority to control the by a required number of pointers on the display unit 151 of the by a required number of pointers (S230). Then, the user can control the [electronic device] by a required number of pointers by using the pointer.” Im ¶ 109.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to improve Miller’s selection between the gesture control and native remote control modes in the same way that the FIG. 6 process in Im’s disclosure improved selection between its two analogous control modes, i.e., by assigning predetermined priority levels to each of the devices and delegating control to the devices according to their role in the predetermined hierarchy.
 The rationale for this conclusion of obviousness is that the use of a known technique to improve similar devices, methods, and products in the same way is prima facie obvious. KSR Int’l v. Teleflex, Inc., 550 U.S. 398, 417 (2007). In accordance with MPEP § 2143(I.)(C.), the above conclusion and rationale are supported by the following findings of fact:
(1) The prior art (Miller) contained a “base” method, device, and product upon which the claimed invention can be seen as an “improvement.” The evidence for Miller containing the “base” facets of the invention are provided in the quotations above. The claimed invention would be seen as an improvement, because it avoids inadvertent triggering of commands when a disfavored device is being used (e.g., it avoids the problem of mistaking the user holding a native remote control in the air for a gesture).
(2) The prior art (Im) contained a “comparable” device, method, and product (electronic device 100) that is not the same as the base device, but has been improved in the same way as the claimed invention. Specifically, Im’s electronic device 100 is comparable because it too is capable of receiving input from a plurality of different input means. See Im FIG. 7. The evidence that Im’s electronic device 100 was improved in the same way is in step S220 of the FIG. 6 method, where “the controller 180 determines whether to grant the authority to control the electronic device 100 to the plurality of recognized pointing means . . . according to predetermined priority levels.” Im ¶ 108.
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” method, device, and product, and the results would have been predictable to one of ordinary skill in the art, because the end result, that one mode of remote control is favored over another mode to avoid a conflict, is the same. The only difference is the manner in which the input devices are chosen.
(4) No additional findings based on the Graham factual inquiries are necessary to explain a conclusion of obviousness in this case, as all three inquiries are resolved via the relevant findings above, and there is not yet any evidence of secondary considerations on the record to balance against those findings.
In view of the foregoing findings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Miller’s selection between the gesture control and native remote control modes in the same way that the FIG. 6 process in Im’s disclosure improved selection between its two analogous control modes
Claim 3
Miller, as combined with Im, teaches the method of claim 1, wherein, when the primary control mode is using 3D gestures, the method further comprises:
identifying a library of analogous 3D gestures 
“[C]omputing system 700 may include a skeletal modeling module 712 configured to receive imaging information from a depth camera 720 (described below) and identify and/or interpret one or more postures and gestures performed by a user.” Miller ¶ 72.
that are analogous to control manipulations performed using the matching user manipulable hand held input device;
“As a non-limiting example, a particular user gesture may correspond to a ‘change channel up’ command.” Miller ¶ 45.
detecting a gesture in the 3D sensor space;
“The virtual skeleton may be used to recognize one or more gestures performed by user 302.” Miller ¶ 45. Note that “[e]ach joint may have at least three degrees of freedom (e.g., world space x, y, z). As such, each joint of the virtual skeleton is defined with a three-dimensional position.” Miller ¶ 39.
identifying the gesture from the library of analogous 3D gestures;
“As a non-limiting example, a particular user gesture may correspond to a ‘change channel up’ command, and the virtual skeleton may be analyzed over one or more frames to determine if that gesture has been performed.” Miller ¶ 45.
identifying a signal corresponding to the identified gesture in the library of analogous 3D gestures, the identified signal mimicking one signal, of the one or more signals, for performing the specific control manipulation from the matching user manipulable hand held input device;
“The recognized gestures may be interpreted by entertainment system 102 in order to send one or more instructions to depth camera 106 to cause the infrared light of depth camera 106 to emit a remote control signal to control an external device, such as display device 104.” Miller ¶ 46.
and providing the identified signal, which mimics the one signal, to the electronic device instructing the electronic device to perform the specific control manipulation.
“For example, responsive to recognizing the ‘change channel up’ gesture, entertainment system 102 may instruct depth camera 106 to emit the infrared signal that causes display device 104 to change the channel up.” Miller ¶ 46; see also ¶ 29 (explaining the depth camera may “mimic the remote control signal that would be emitted from a native remote control configured to control the display device.”).
Claim 4
Miller, as combined with Im, teaches the method of claim 3, 
wherein a performance of identified gestures from the library of analogous 3D gestures causes on-screen responsiveness produced by respective control manipulations performed using the matching user manipulable hand held input device.
“For example, responsive to recognizing the ‘change channel up’ gesture, entertainment system 102 may instruct depth camera 106 to emit the infrared signal that causes display device 104 to change the channel up.” Miller ¶ 46.
Claim 5
Miller, as combined with Im, teaches the method of claim 4,
wherein the performance of identified gestures from the library of analogous 3D gestures causes an interaction with one or more screen icons responsive to respective control manipulations performed using the matching user manipulable hand held input device.
The broadest reasonable interpretation of a method claim with contingent limitations is that the contingent limitations are optional unless the condition precedent to those contingent limitations are required elements of the claim. MPEP § 2111.04(II.). 
In this case, “the performance of identified gestures from the library of analogous 3D gestures causes an interaction with one or more screen icons” is contingent upon whether or not “respective control manipulations performed using the matching user manipulable hand held input device.” Since claim 4 does not have an affirmative, required condition precedent of “performing respective control manipulations using the matching user manipulable hand held input device,” the contingency for that condition is optional.
That notwithstanding, it is also noted that Im explicitly teaches this feature: “the controller 180 displays a pointer that follows a movement of the pointing means having the authority to control the by a required number of pointers on the display unit 151 of the by a required number of pointers (S230).” Im ¶ 109.
Claim 6
Miller, as combined with Im, teaches the method of claim 5, 
wherein the performance of identified gestures from the library of analogous 3D gestures includes gesturing with at least one control object, including: generating a representation of the control object and of a movement of the control object.
“[T]he controller 180 displays a pointer that follows a movement of the pointing means having the authority to control the by a required number of pointers on the display unit 151 of the by a required number of pointers (S230).” Im ¶ 109.
Claim 9
Miller, as combined with Im, teaches the method of claim 3, wherein the method further includes:
responsive to matching the user manipulable hand-held input device, detecting a control object 
“First, the electronic device 100 recognizes a plurality of pointing means by using at least one sensing unit (S100).” Im ¶ 85.
used to perform a gesture from the library of analogous 3D gestures;
“When the authority to control the electronic device 100 is granted to a particular recognized pointing means, the controller 180 of the electronic device 100 may display a pointer which follows a movement of the particular pointing means and can be used for controlling the electronic device 100, on the display unit 151.” Im ¶ 85.
and determining a control paradigm to control on-screen responsiveness based on an active application running on the electronic device, and wherein the control paradigm identifies whether the active application is responsive to the matching user manipulable hand-held input device or the detected control object.
“In the state in which the plurality of pointing means are recognized, the controller 180 obtains context awareness information related to the electronic device 100 (S110), and determines the number of pointers required for controlling the electronic device 100 based on the obtained context awareness information (S120).” Im ¶ 88. “For example, among the context awareness information, the information related to the function related to the function being executed in the electronic device 100 may include information regarding an operational state of an application being executed in the electronic device 100, information regarding content being output from the electronic device 100, or the like.” Im ¶ 90.
Claim 11
Miller and Im teach the method of claim 2, further comprising:
determining that the user has (i) performed a particular gesture or (ii) pressed a button on the user manipulable hand-held device;
As shown in FIG. 14, at some point, “it is recognized that the pointing means having the authority to control the electronic device 100 abandons the authority to control the electronic device 100 (S620).” Im ¶ 136. “Here, the abandoning of the authority to control the electronic device 100 electronic device 100 by the pointing means may include recognizing of a user's gesture of abandoning the authority to control the electronic device 100 in a state in which a gesture user interface is activated, limiting of the authority to control the electronic device 100 of particular pointing means, and the like.” Im ¶ 137.
and determining the primary control mode based on whether the user has (i) performed the particular gesture or (ii) pressed a button on the user manipulable hand-held device.
In response to abandoning authority at S620, “the controller 180 grants the authority to control the electronic device 100 to a different pointing means according to a predetermined rule (S630).” Im ¶ 136.
Claim 12
Miller and Im teach the method of claim 2, further comprising 
controlling the electronic device using both 3D gestures 
“[T]he device command may be received from a skeletal modeling module at 210,” via the depth camera, and then “[t]he skeletal modeling module may be configured to recognize natural user input gestures physically performed by a user.” Miller ¶ 27. 
and using control manipulations directly from the user manipulable hand held input device.
Additionally, the user may control the display device 104 via signals “emitted from a native remote control device to an associated external device, such as display device 104, controlled by the native remote control.” Miller ¶ 50.
Claim 13
The method of claim 13 is nearly identical to the method of claim 1, except that the electronic device is explicitly “a display,” on which the hand-held input device “causes on-screen actions.” Therefore, all of the findings, rationale, and conclusions set forth in the rejection of claim 1 above are hereby reincorporated by reference, with each claim element mapping from claim 1 applied to each corresponding claim element in claim 13. For the sake of completeness, those findings are also supplemented with (1) Miller’s further teaching that its control gestures may cause on-screen actions such as changing the channel, Miller ¶ 46, and (2) Im’s overlapping teaching that “the controller 180 displays a pointer that follows a movement of the pointing means having the authority to control the by a required number of pointers on the display unit 151 of the by a required number of pointers (S230).” Im ¶ 109.
Claim 14
Claim 14 is directed to a computing system that performs substantially the same computer-driven method as claim 1, and is therefore rejected according to the same findings and rationale as provided above for claim 1.

II.	MILLER, IM, AND BUTIN TEACH CLAIM 7.
Claim 7 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Miller in view of Im as applied to claim 3 above, and further in view of U.S. Patent Application Publication no. 2010/0205529 A1 (hereafter “Butin”).
Claim 7
Miller, as combined with Im, teaches the method of claim 3, and further teaches
the control manipulations include at least a click of a first button on the matching user manipulable hand held input device
“As a non-limiting example, a particular user gesture may correspond to a ‘change channel up’ command.” Miller ¶ 45.
Miller does not appear to explicitly disclose whether or not the control manipulations include at least a click of a first button on the matching user manipulable hand held input device, a click of a second button of the matching user manipulable hand held input device and a double click of the first or second button of the matching user manipulable hand held input device.
Butin, however, teaches a method wherein:
the control manipulations include at least a click of a first button on the matching user manipulable hand held input device, a click of a second button of the matching user manipulable hand held input device and a double click of the first or second button of the matching user manipulable hand held input device.
“During playback of a guidance script 151, the script player 152 may be able to perform one or more operations on the guided application 150, for example, imitation of mouse actions, imitations of keyboard presses or keystrokes, or the like. Imitation of mouse actions may include, for example, imitation of right single-click, left single-click, right double-click, left double-click, drag and drop using right or left mouse button, or the like.” Butin ¶ 102.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to improve Miller by allowing Miller’s entertainment system to simulate clicks of the left or right button, and to simulate double clicks thereof, as taught by Butin. One would have been motivated to combine Butin with Miller because mouse inputs are so common and widespread that it would be more practical to allow Miller’s system to simulate a mouse.
III.	MILLER, IM, AND MURILLO TEACH CLAIMS 8 AND 10.
Claims 8 and 10 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Miller in view of Im as applied to claim 4 above, and further in view of U.S. Patent Application Publication no. 2011/0173204 (hereafter “Murillo”).

Claim 8
Miller, as combined with Im, teaches the method of claim 4, but does not appear to explicitly disclose the training sequence set forth in claim 8.
Murillo, however, teaches
populating the library of analogous gestures, including:
Murillo’s process FIG. 3C is directed to populating a dictionary of gestures, as described below.
receiving a selection from a user of a control manipulation performed using the detected standard input device;
In step 333, the process of FIG. 3C determines an on-screen action for which it would like the user to perform a gesture. See Murillo ¶ 62. One of ordinary skill in the art would have been able to use this disclosure to supplement Praphul’s disclosure of receiving a selection from a user. See Praphul ¶ 17 (performing the “BACK” and “FORWARD” gestures causes a DVD to skip to the previous or next chapter, respectively); Praphul ¶ 18 (the “MAXIMIZE” AND “MINIMIZE” gestures increase or decrease the visual display area of an image or video). 
prompting the user to perform a gesture; 
“[A]t 336 the system may display a picture, demonstrate a zoom operation on the picture, and then request the user to perform the preferred gesture that will result in the same zoom operation.” Murillo ¶ 62.
assigning the gesture as analogous to the selected control manipulation; and updating the library of analogous gestures to include the assigned gesture.
“The user may motion or pose in a manner that is intuitive or preferred by the user to result in a zoom operation such as the one demonstrated by the system.” Murillo ¶ 62. Following the prompt, “the system may capture data representative of the user's gesture at 337 and detect the performed gesture at 338. The system may record the gesture information to define the parameters for the user's gesture, such as for a user's zoom operation.” Murillo ¶ 66.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add Murrillo’s training sequence to Miller’s entertainment system 104. One would have been motivated to combine Miller with Murillo because two dimensional gestures (or standard input devices) “can be difficult to learn, thus creating a barrier between the user and [the] applications.” Murillo ¶ 1.
Claim 10
Miller, as combined with Im, teaches the method of claim 4, but does not appear to explicitly disclose the training sequence set forth in claim 10.
Murillo, however, teaches
populating the library of analogous gestures, including:
Murillo’s process FIG. 3C is directed to populating a dictionary of gestures, as described below.
receiving a selection from a user of a control manipulation performed using the detected standard input device;
In step 333, the process of FIG. 3C determines an on-screen action for which it would like the user to perform a gesture. See Murillo ¶ 62. One of ordinary skill in the art would have been able to use this disclosure to supplement Praphul’s disclosure of receiving a selection from a user. See Praphul ¶ 17 (performing the “BACK” and “FORWARD” gestures causes a DVD to skip to the previous or next chapter, respectively); Praphul ¶ 18 (the “MAXIMIZE” AND “MINIMIZE” gestures increase or decrease the visual display area of an image or video). 
prompting the user to perform a gesture; 
“[A]t 336 the system may display a picture, demonstrate a zoom operation on the picture, and then request the user to perform the preferred gesture that will result in the same zoom operation.” Murillo ¶ 62.
assigning the gesture as analogous to the selected control manipulation; and updating the library of analogous gestures to include the assigned gesture.
“The user may motion or pose in a manner that is intuitive or preferred by the user to result in a zoom operation such as the one demonstrated by the system.” Murillo ¶ 62. Following the prompt, “the system may capture data representative of the user's gesture at 337 and detect the performed gesture at 338. The system may record the gesture information to define the parameters for the user's gesture, such as for a user's zoom operation.” Murillo ¶ 66.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add Murrillo’s training sequence to Miller’s entertainment system 104. One would have been motivated to combine Miller with Murillo because two dimensional gestures (or standard input devices) “can be difficult to learn, thus creating a barrier between the user and [the] applications.” Murillo ¶ 1.
IV.	MILLER, IM, AND LATTA TEACH CLAIM 15.
Claim 15 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Miller in view of Im, and further in view of U.S. Patent Application Publication no. 2013/0326364 A1 (hereafter “Latta”).
Claim 15
All of the findings with respect to the elements of claims 1 and 14 mapping to Miller and Im are hereby incorporated by reference.
Miller and Im only differ from claim 15 to the extent that they lack a head mounted device. Latta, however, teaches a similar that is very similar to that of Miller’s except the system further includes “a head mounted display device including a display element.” Latta ¶ 22.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use Latta’s head mounted display instead of the display provided in Miller’s disclosure. One would have been motivated to combine Latta with Miller and Im because head mounted displays provide a more immersive and interactive experience. 
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I.	CLAIM 2 IS ANTICIPATED BY CLAIM 10 OF US PATENT NO. 11,181,985.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,181,985 (hereafter “985 Patent” or “985 Claims”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the differences lie with ‘985 Claim 10 reciting additional limitations not recited by instant claim 2. As such, each additional limitation falls within the open-ended scope of instant claim 2. See MPEP § 2111.03.
II.	CLAIMS 3–15 ARE OBVIOUS OVER CORRESPONDING CLAIMS 2–15 OF US PATENT NO. 11,181,985 IN VIEW OF IM.
Claims 3–15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2–15 of U.S. Patent No. 11,181,985 (hereafter “985 Patent” or “985 Claims”) in view of Im. 
More specifically, the claims of the instant application correspond to the patented claims as follows:

Instant claim
3
4
5
6
7
8
9
10
11
12
13
14
15
985 Claim
2
3
4
5
6
7
8
9
11
12
15
13
14


Having mapped each of the ‘985 claims to each of the instant claims according to the above table, the differences between the instant claims and the patented claims are not patentable for the following reasons.
There are two categories of differences between the claims. The first category is that each ‘985 claim, either on its own or as a result of its dependency from another ‘985 claim, recites additional features not explicitly recited by the corresponding pending claim. This is not a patentable distinction, because the additional limitations recited in the patented claims simply fall within the open-ended scope of their corresponding pending claims. MPEP § 2111.03.
The second category is that each ‘985 claim, again, either on its own or as a result of its dependency from another ‘985 claim, fails to claim “the primary control mode being determined based on a predetermined priority level associated with the user manipulable hand-held input device.”
Im, however, teaches a method (FIG. 6) and computer system that implements that method, comprising:
capturing, in a three-dimensional (3D) sensor space, an image 
At step S210, “electronic device 100 recognizes a plurality of pointing means that can be used for controlling the electronic device 100 by using at least one sensing unit.” Im ¶ 107. “The sensing unit 140 can include a proximity sensor,” Im ¶ 59, and is thus three-dimensional within the meaning of claim 2.
including a user manipulable hand-held input device and a body part of a user;
“The sensing unit may include . . . a wired/wireless communication module for receiving a signal transmitted from the mouse, a camera for capturing an image of a motion of the particular body part of the user, and the like.” Im ¶ 87.
determining a primary control mode of primarily controlling the electronic device using 3D gestures or using control manipulations directly from the user manipulable hand-held input device, the primary control mode being determined based on a predetermined priority level associated with the user manipulable hand-held input device;
“Thereafter, the controller 180 determines whether to grant the authority to control the electronic device 100 to the plurality of recognized pointing means . . . according to predetermined priority levels (S220).” Im ¶ 108.
and controlling the electronic device using the determined primary control mode.
“Subsequently, the controller 180 displays a pointer that follows a movement of the pointing means having the authority to control the by a required number of pointers on the display unit 151 of the by a required number of pointers (S230). Then, the user can control the [electronic device] by a required number of pointers by using the pointer.” Im ¶ 109.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to improve the patented claims’ selection between the gesture control and native remote control modes in the same way that the FIG. 6 process in Im’s disclosure improved selection between its two analogous control modes, i.e., by assigning predetermined priority levels to each of the devices and delegating control to the devices according to their role in the predetermined hierarchy.
 The rationale for this conclusion of obviousness is that the use of a known technique to improve similar devices, methods, and products in the same way is prima facie obvious. KSR Int’l v. Teleflex, Inc., 550 U.S. 398, 417 (2007). In accordance with MPEP § 2143(I.)(C.), the above conclusion and rationale are supported by the following findings of fact:
(1) The prior art (each respective ‘985 claim) contained a “base” method, device, and product upon which the newly claimed invention can be seen as an “improvement.” The newly claimed invention would be seen as an improvement, because it avoids inadvertent triggering of commands when a disfavored device is being used (e.g., it avoids the problem of mistaking the user holding a native remote control in the air for a gesture).
(2) The prior art (Im) contained a “comparable” device, method, and product (electronic device 100) that is not the same as the base device, but has been improved in the same way as the claimed invention. Specifically, Im’s electronic device 100 is comparable because it too is capable of receiving input from a plurality of different input means. See Im FIG. 7. The evidence that Im’s electronic device 100 was improved in the same way is in step S220 of the FIG. 6 method, where “the controller 180 determines whether to grant the authority to control the electronic device 100 to the plurality of recognized pointing means . . . according to predetermined priority levels.” Im ¶ 108.
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” method, device, and product, and the results would have been predictable to one of ordinary skill in the art, because the end result, that one mode of remote control is favored over another mode to avoid a conflict, is the same. The only difference is the manner in which the input devices are chosen.
(4) No additional findings based on the Graham factual inquiries are necessary to explain a conclusion of obviousness in this case, as all three inquiries are resolved via the relevant findings above, and there is not yet any evidence of secondary considerations on the record to balance against those findings.
In view of the foregoing findings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve each respective claim in the 985 patent in the same way that the FIG. 6 process in Im’s disclosure improved selection between its two analogous control modes.
OTHER PRIOR ART
The prior art made of record and not relied upon is prior art that was cited in one or more parent applications, and is therefore being cited here in accordance with MPEP § 707.05.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176